DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US18/30002 04/27/2018
PCT/US18/30002 has PRO 62/522,581 06/20/2017
PCT/US18/30002 has PRO 62/491,890 04/28/2017
Applicant’s election without traverse of Group I and species 118 in the reply filed on July 21, 2021 is acknowledged.  Applicant indicated that claims 1-3, 6, 23, 26, 28, 33, 35, 39, 40, 46, 49, 79, 81, 83, and 84 encompass the elected species
Claims 7, 9-11, 13, 16-17, 19-21, 24,  47, 54, 66, 90, 95, and 108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2021.
The elected species was searched and is not taught or suggested by the art of record, so the prior art search was extended.  MPEP 803.02 states that if the examiner determines that the elected species is allowable, the examination of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to the nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration.  The prior art search will not be extended unnecessarily to cover all nonelected species.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 23-24, 26, 28, 33, 35, 39-40, 46, 49, 79, 81, and 83-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 2016/154591 A1, September 29, 2016).


    PNG
    media_image1.png
    274
    281
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    285
    286
    media_image2.png
    Greyscale

The compounds are used for treating infectious disease (see abstract).
These compounds differ from the claimed compounds at position RS.  Claimed RS corresponds to R14 in the Myers publication, and R14 can be hydrogen, alkyl, or alkenyl (claim 1).  Myers also teaches examples of macrolide units where R14 is H (page 78, 2nd – 5th compounds).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Myers’s compounds such that R14 (claimed RS) is H, because Myers teaches that H is an option for that position, and H exemplified at that position in several examples.  The modified compounds would be compounds of formula (I) wherein RSO is H, RSN is CH3, RS4a and RS4b are H, one of R5a and R5b is H and the other is methyl, one of R6 and R10 is H and the other is methyl, R7 is ethyl, R8 is methyl, one of R1b and R1a is H and the other is methyl, Z is NRZ2 where Z2 is H, one of R2b and R2a is H and the other is methyl, R3a is methyl, R4 is methyl, R3’ is H, and X is NRB-(CRxRx)t-A-(Ry)q wherein Rb and Ry are H or methyl, r is zero, and Ry is 1 or 2, and S and R8 are both H.  In Formula II, R3’ is H, n is 0, and R1 and R2 are H or methyl.  The modified compounds would be claimed compounds 60, 107 or 174 in claim 79.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 23-24, 26, 28, 33, 35, 39-40, 46, 49, 79, 81, and 83-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,640,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘528 patent claims compounds such as the following in claim 12:

    PNG
    media_image3.png
    338
    371
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    361
    396
    media_image4.png
    Greyscale


S, which is R14 in the ‘528 patent.  R14 or R14a can be H or alkyl, as recited in claim 1 and claim 15.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the ‘528 compounds such that R14 (claimed RS) is H, because H is an option for that position.  Substitution of one R14 for another would result in the claimed invention.  The modified compounds would be claimed compounds 60, 107 or 174 in claim 79.  The ‘528 patent also claims a method of treating an infectious disease and a pharmaceutical composition (claim 18).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAYLA D BERRY/Primary Examiner, Art Unit 1623